Russell, C. J.
The case made by the allegations in this case is substantially the same as that in Irons v. American National Bank, *559ante, 552. 'In that case the indebtedness and the deed securing the same were executed by C. C. Cater, and in the present case the debt and security were made by Vincent Senese and Dora Senese. The demurrers filed in the two cases are identical. The lower court sustained the demurrers and dismissed the American National Bank, upon the ground of the court’s lack of jurisdiction. The order entered in this case was in the following terms: “After argument, the demurrer of the defendant the American National Bank of Nashville, Tennessee, and the amendment to its demurrer, are sustained on all grounds that pertain to the jurisdiction of this court, and this case is dismissed as to said the American National Bank of Nashville, Tennessee, and the restraining order heretofore granted against it, and the restraining order against defendants Vincent Senese and Dora Senese, his wife, restraining them from paying to said the American National Bank of Nashville, Tennessee, the interest and principal of the note described in the petition, are dissolved.”

Judgment affirmed.

All the Justices concur, except
Bussell, C. J., and Atkinson, J., who dissent, citing as in the case next preceding.